 6rioDECISIONS OF NATIONAL LABOR RELATIONS BOARDEvans Rotork, Inc. arid International Association ofMachinists and Aerospace Workers, DistrictLodge 49, Local 519, AFL-CIO. Cases 28-CA-5393-1, 28-CA-5450, 28-CA-5453, and 28-CA-5453-2August 27, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBIRSJENKINS AND TRUISDAI.EUpon charges filed on June 21 and July 25 and30, 1979, by International Association of Machinistsand Aerospace Workers, District Lodge 49, Local519, AFL-CIO, herein called the Union, and dulyserved on Evans Rotork, Inc., herein called Re-spondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 28, issued a second amended consoli-dated complaint, herein called the complaint, andnotice of hearing on January Il, 1980, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (I) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharges and complaint and notice of hearing beforean administrative law judge were duly served onthe parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on June 20,1979, following a Board election in Case 28-RC-3534, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about October 27, 1978,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. Thereafter, Respond-ent filed its answer to the complaint admitting inpart, and denying in part, the allegations in thecomplaint and raising certain "affirmative de-fenses."On January 24, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, with exhibits attached. Subse-quently, on February 6, 1980, the Board issued anorder transferring the proceeding to the Board andi Official notice is taken of the record in the representation proceed-ing. Case 28-RC 3534. as the term "record" is defined in Sec 102.68 and102 06(g} of the Board's Rules and Regulationls Series 8, as amended. SeeI. /l Il'crosv ern lm ,. Inc., h66 N R 93K (1967), enfd. 388 F 2d 683 (4thCir 198):. (Goldn .lge Bverage ('. 1h7 NlRB 151 (1967), efd 415I 2d 26 (Slh Cir 1969);: interlrpe o. ( Pencllo, 269 F Supp 573I)DC Va 1967); 1bllett Corp.. 164 NLRHB 378 (1967). enfd 397 :2d 41(7th Cir 96h): Sec 9d) of the NI.RA. ;s amended.251 NLRB No. 73a Notice To Show Cause why the General Coun-sel's Motion for Summary Judgment should not begranted. Respondent thereafter filed a response tothe Notice To Show Cause entitled "Response inOpposition to the Motion for Summary Judgment."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause, Respondent admits thefactual allegations of the complaint, including therequest and refusal to bargain. However, it assertsas an "affirmative defense" that the Union's certifi-cation was improper on the basis of Respondent'sobjections to the election in the underlying repre-sentation proceeding. Respondent further contendsthat the failure of the Board to grant a hearing onits objections deprived it of due process and that itis entitled to a hearing on these issues.Review of the record herein, including therecord in Case 28-RC-3534, reveals that, pursuantto a Stipulation for Certification Upon ConsentElection, an election was conducted on October27, 1978, which resulted in a vote of 32 for, and 25against, the Union, with no challenged ballots.Thereafter, Respondent filed timely objections toconduct affecting the results of the election alleg-ing, in substance, that (1) the Union had offered topay strike benefits to those employees only whojoined the Union prior to the election, and (2) theUnion had offered to waive initiation fees for thoseemployees only who signed authorization cardsbefore the election and who agreed to vote for theUnion.After investigation, the Acting Regional Direc-tor issued a Report on Objections in which he rec-ommended that Respondent's objections be over-ruled on their entirety and that the Union be certi-fied. Thereafter, Respondent filed exceptions, sup-plemental exceptions, and second and third supple-mental exceptions to the Acting Regional Direc-tor's report. On June 20, 1979, the Board, havingconsidered the Acting Regional Director's report,all of Respondent's exceptions thereto, and theentire record, adopted the findings and recommen-dations of the Acting Regional Director and certi-fied the Union as the exclusive bargaining repre-sentative of the employees in the unit stipulated to FVANS ROTO)RK, [NC'(be appropriate.2It thus appears that Respondent isattempting in this proceeding to relitigate issuesfully litigated and finally determined in the repre-sentation proceeding.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding.In this proceeding Respondent contends that dueprocess entitles it to a hearing on its objections tothe election. Prior to adopting the findings and rec-ommendations of the Acting Regional Director'sReport on Objections, the Board considered thereport, Respondent's exceptions, and the entirerecord in this case. By its adoption of the reportrecommending that Respondent's objections beoverruled, the Board necessarily found that the ob-jections raised no substantial or material issues war-ranting a hearing.4Further, it is well establishedthat the parties do not have an absolute right to ahearing on objections to an election. It is onlywhen the moving party presents a prima facieshowing of substantial and material issues whichwould warrant setting aside the election that it isentitled to an evidentiary hearing. It is clear that,absent arbitrary action, this qualified right to ahearing satisfies the constitutional requirements ofdue process.5Accordingly, we grant the Motionfor Summary Judgment.On the basis of the entire record, the Boardmakes the following:2 Evans Rotork. Inc.. 242 NlRB 1317 (Member ruesdale dissenting inpart).I See Pittsburgh Platte Glass Co. N.L.R 13 .313 L4, 14t. 62 (1941):Rules and Regulations of the Board. Secs 102 67(f) and 102h1(c)4 Madisonville Concrete Co, .4 Division of Corunt EdIadurds. Inc. 22()NLRB h668 (1975); Evansville .Auto Parts. Inc. 217 NLRB hi) (1975) Fur-thermore, in its Decision and Certification of Representative. the Boardmajority specifically found that the Acting Regional Director's adminis-trative investigation had "resolsed all substantial and material issues (offact" with respect to Respondent's objection in:oll ing the Ulnion', al-leged vwaier of initiation fees 242 NlRB 1317' G7E Lenkurt. Incorporated. 21g NI.RB 929 (1975): Hlcavoen/v tVl/liSki Area. a California Corpration. and Helavenl talhe. a Partnership 215NLRB 734 (1974); .4malgamated Clothing Worker qof .4rmrica [WinficldManufacturing Clompany. Inc] N.L.R.R. 424 F 2d 18, 828 (D C Cir1970)FINI)INGS OI- FACTI. IHI HUSINESS OF RtFSPONI)INIRespondent, a corporation organized under thelaws of the State of Arizona, where it maintains itsprincipal place of business in Glendale, Arizona, isengaged in the business of manufacturing machin-ery. During the 12 months preceding issuance ofthe complaint, a representative period, Respondent,in the course and conduct of its operations, pur-chased and received goods valued in excess of$50,000 which were transported in interstate com-merce and delivered to Respondent's place of busi-ness directly from suppliers located outside theState of Arizona.We find, on the basis of the foregoing. that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE I.ABOR OR(;ANIZAI ION INVOI VTl)International Association of Machinists andAerospace Workers, District Lodge 49, Local 519.AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.II1. THEI UNFAIR ABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production, maintenance, shipping and re-ceiving employees, clerical employees, sales-men, truckdrivers, and draftsmen employed byRespondent at its 5530 North 51st Avenue,Glendale, Arizona, location; excluding confi-dential secretary, watchmen, guards and super-visors as defined in the Act.2. The certificationOn October 27, 1978, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 28, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining repre-sentative of the employees in said unit on June 20,1979, and the Union continues to be such exclusivehhlI 662I)EICIS()NS ()I NAII()NAI IAI()R REL.ATI()NS 3()ARI)bargaining representative within the meaning ofSection 9(a) of the Act.B. 7The Request lo Bargain and Respondent'ReJusalCommencing on or about July 6, 1979, and at alltimes thereafter, the Union has requested Respond-ent to meet and bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about July 6, 1979, and continuingat all times thereafter to date, Respondent has re-fused, and continues to refuse, to meet and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceon or about July 6, 1979, and at all times thereaf-ter, refused to bargain collectively with the Unionas the exclusive representative of the employees inthe appropriate unit, and that, by such refusal, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) and (1) of the Act."C. Additional Violations of Section 8(a)(5) and(I) of the ActThe complaint alleges, and Respondent admits,that Respondent engaged in the following conductafter the election but prior to the Union's certifica-tion: (1) sometime in January 1979, Respondentunilaterally assigned job classifications to the em-ployees in the above-described unit and discontin-ued its prior practice of wage increases to said em-ployees on the anniversary date of said employees'employment with Respondent; (2) during theperiod from January I through March 31, 1979,Respondent, by its agents Les Miller and RobertPerez, met individually with each of the unit em-ployees and evaluated each for the purposes of im-plementation of wage increases; and (3) during thatsame period, Respondent unilaterally granted theunit employees wage increases pursuant to theaforementioned evaluations.t; I he cilplain l additionally allege, Ithat "at all timnes since Octibcr27. 178. andl cotlIinuinig to date" the Uli on has requested alnd is request-lilg Respoldeiilt (o recoglite it as the exclusive hargainlilng repletcllalil eeof the ullit employees. and that Respioldelnt at all tllns sce thla date,has irlaled Sec 8ta){5) and (I) Tf tlhe Act hy failing and refusirg t rec-ogi/r ir hargain with the Ullniln We ind it Ullntecessary to reach theissure if hether Resplondent' refusal t recognil/c arid bargain itlh IhleInlioni prirr Il the t iion's certification aid its July 6. 17L), request tomeet iand bargain conlstitutes, i itself, a violarion of the Act Itt thisregalrd. e nlite hat tile crlliplainll aleges, aid Respiiondei t adlrits. thecritllllrllllg nature ilf ithte liiorl' requests Furthermore, as discussedhtelx:. Rsprondelntl urilateral conduct durilg the period betscenl ()Ocloher 27 1q78, arid the liirllo's certification lli i June 2)0, 179 ah vi aliti eOfi Se 8(aI)(5) and ( r f ie Act arid ur ()rder ili respect to suchiolatilons effectively rmedies Repoilicrlnt miscoldduct during the pre-certificatiion periodIt is well established that an employer violatesSection 8(a)(5) and (1) of the Act when it makesunilateral changes in terms and conditions of em-ployment during the pendency of objections to anelection which eventually results in the certifica-tion of the union. See Mike O'Connor Chevrolet-Buick-GMC Co., Inc., and Pat O'Connor Chevrolet-Buick-GMC Co.. Inc., 209 NLRB 701 (1974). Theabove-described unilateral changes instituted byRespondent clearly relate to subjects involvingterms and conditions of employment. Accordingly,we conclude, as alleged in the complaint, that, bythe foregoing conduct, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (I) of the Act.The complaint alleges, and Respondent admits,that since on or about June 22, 1979, following theUnion's certification, Respondent has engaged inthe following conduct: (1) bypassing the Union anddealing directly with the employees by announcinga proposed layoff of employees; (2) bypassing theUnion and dealing directly with unit employees bysoliciting proposed contractual terms and negotiat-ing with its employees concerning a wage increase;(3) advising the unit employees that it would notbargain with the Union so long as nonemployeesact as the Union's designated agents; and (4) advis-ing its employees that it was refusing, and wouldcontinue to refuse, to recognize and bargain withthe Union as the exclusive collective-bargainingrepresentative of the unit employees. Additionally,the complaint alleges, and Respondent admits, that,since on or about July 20, 1979, the Union has re-quested Respondent to furnish it with the names,addresses, dates of hire, job classifications, andwage rates of all employees employed as of July20, 1979, as well as a lisiting of all employees laidoff or terminated since October 27, 1978, and thereasons therefor, and that, since the date of that re-quest, Respondent has failed and refused to furnishthe Union with the requested information. Thecomplaint further alleges, and we find, that, by theforegoing conduct, Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.7IV. THE EFFECT OF THE UNFAIR ABORPRACTICF S UPON COMMERCEThe activities of Respondent set forth in sectionII111, above, occurring in connection with the oper-ations described in section 1, above, have a close,? In its aIl.su ct I tihe cmrirplaint. Respondent admitt d that, if thelio was properly certified as the cxclusive collecris.e-hargairinig repre-crilt atile of Ihe unit employees,, the requested infirmatiilln as. a% al-leged, ncessarN fr, and rle ail t. he Li]lilni's perfirmalnce if its func-tI)n A1 tihe xclutsisc eollectii.-hi argailirlng representatise EV\ANS RFORKK INC.W6intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE RENEI)YHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom. Weshall also order that Respondent take affirmativeaction designed to effectuate the policies of theAct. We shall require Respondent, upon request, tobargain collectively with the Union as the exclu-sive representative of all employees in the appro-priate unit, and, if an understanding is reached,embody such understanding in a signed agreement.Further, we have found that, during the periodthat objections to the election were pending, Re-spondent engaged in unlawful conduct by: (1) uni-laterally assigning job classifications to unit em-ployees and discontinuing its prior practice ofwage increases to the unit employees on the anni-versary date of their employment with Respondent,and (2) unilaterally granting its unit employeeswage increases. We shall order Respondent to re-store unit employees to the job classification assign-ments that they held prior to the unilateral change,and to make whole any unit employees who mayhave suffered any monetary losses by reason of theaforementioned changes in terms and conditions ofemployment in the manner prescribed by F. W.Woolworth Company, 90 NLRB 289 (1950), with in-terest to be computed in accordance with FloridaSteel Corporation, 231 NLRB 651 (1977).8 OurOrder, however, is not to be construed as requiringa rescission of the wage increases and/or benefitspreviously granted to unit employees.We have further found that Respondent unlaw-fully has refused the Union's request to furnish itwith certain information that is necessary for, andrelevant to, the Union's performance of its functionas the exclusive collective-bargaining representativeof the unit employees. Therefore, we also shallorder that Respondent, upon request by the Union,furnish the Union with the information sought.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,8 Sec. generally. lim Plumbng Heating C., 13.18 NLRB 716 (192)136 NLRB 785 (1962); Commerce Company d/b/aLamar Hlotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company. 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS or LAW1. Evans Rotork, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. International Association of Machinists andAerospace Workers, District Lodge 49, Local 519,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3. All production, maintenance, shipping and re-ceiving employees, clerical employees, salesmen,truckdrivers, and draftsmen employed by Respond-ent at its 5530 North 51st Avenue, Glendale, Ari-zona, location, excluding confidential secretaries,watchmen, guards, and supervisors as defined inthe Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaningof Section 9(b) of the Act.4. At all times material herein, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By the acts described in section III, above,Respondent has refused to bargain with the above-named labor organization as the exclusive bargain-ing representative of all employees in the appropri-ate bargaining unit described above, and therebyhas engaged in unfair labor practices in violation ofSection 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Evans Rotork, Inc., Glendale, Arizona, its officers,agents, successors, and assigns, shall:1. Cease and desist from:ROTORK. INC. 663 664DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Refusing to recognize and to meet and bar-gain collectively concerning rates of pay, wages,hours, and other terms and conditions of employ-ment with International Association of Machinistsand Aerospace Workers, District Lodge 49, Local519, AFL-CIO, as the exclusive bargaining repre-sentative of its employees in the bargaining unit setforth below.(b) Unilaterally assigning job classifications tounit employees and discontinuing Respondent'sprior practice of wage increases to said employeeson the anniversary date of their employment withRespondent; meeting individually with each of theunit employees and evaluating each for purposes ofimplementation of wage increases; unilaterallygranting unit employees wage increases; bargainingdirectly and on an individual basis with unit em-ployees by announcing a proposed layoff of em-ployees; and bargaining directly and on an individ-ual basis with unit employees by soliciting pro-posed contractual terms and negotiating with em-ployees concerning a wage increase.(c) Advising employees that Respondent will notbargain with the Union so long as nonemployeesact as the Union's designated agents for such pur-poses.(d) Refusing to furnish the Union with thenames, addresses, dates of hire, job classifications,and wage rates of all employees employed as ofJuly 20, 1979, as well as a listing of all employeeslaid off or terminated since October 27, 1978, andthe reasons therefor.(e) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, oargain with the above-namedlabor organization as the exclusive representativeof all employees in the appropriate unit describedbelow with respect to rates of pay, wages, hours,and other terms and conditions employment, and, ifan understanding is reached, embody such under-standing in a signed agreement. The appropriateunit is:All production, maintenance, shipping and re-ceiving employees, clerical employees, sales-men, truckdrivers, and draftsmen employed byRespondent at its 5530 North 51st Avenue,Glendale, Arizona, location; excluding confi-dential secretary, watchmen, guards and super-visors as defined in the Act.(b) Rescind the unilateral job classification as-signments made to unit employees in January 1979and reinstate unit employees to the job classifica-tion assignments that they held prior to the unilat-eral job classification assignments.(c) Reinstate its practice of granting wage in-creases to employees on the anniversary date ofsaid employees employment with Respondent.(d) Make whole any employees who may havesuffered monetary losses by reason of the unilateralchanges specifically described in section III, above,in the manner described in the section of this Deci-sion and Order entitled "The Remedy."(e) Upon request, furnish the Union with thenames, addresses, dates of hire, job classifications,and wage rates of all employees employed as ofJuly 20, 1979, as well as a listing of all employeeslaid off or terminated since October 27, 1978, andthe reasons therefore.(f) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(g) Post at Respondent's place of business inGlendale, Arizona, copies of the attached noticemarked "Appendix."9Copies of said notice, onforms provided by the Regional Director forRegion 28, after being duly signed by Respondent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(h) Notify the Regional Director for Region 28,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.MEMBER TRUESDALE, dissenting:For the reasons set forth in my dissenting opin-ion in the underlying representation proceeding,Evans Rotork, Inc., 242 NLRB 1317 (1979), I con-cluded that Respondent's Objection 2, involving analleged unlawful waiver of initiation fees by theUnin, raised substantial and material issues of factwhich should have been resolved at a hearing.Therefore, in my view, the certification of the9 In the event hat this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the ords in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." EVANS ROTORK. INC.665Union was improper. Accordingly, I dissent frommy colleagues' finding of any violation herein.APPENDIXNOTICE To EMPI OYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize and tomeet and bargain collectively concerning ratesof pay, wages, hours, and other terms and con-ditions of employment with International As-sociation of Machinists and Aerospace Work-ers, District Lodge 49, Local 519, AFL-CIO,as the exlcusive bargaining representative ofthe employees in the unit set forth below.WE wi.l. NOT unilaterally assign job classifi-cations to unit employees.WE WILL NOT discontinue our prior prac-tices of granting wage increases to unit em-ployees on the anniversary date of said em-ployees' employment.WE WILl. NOT meet individually with unitemployees and evaluate each for purposes ofimplementation of wage increases.WE WIL l. NOT unilaterally grant wage in-creases to unit employees, although this doesnot mean we are now required to lower anywages or salary schedules presently establishedfor unit employees.WE WILL. NOT bargain directly and on an in-dividual basis with unit employees by an-nouncing a proposed layoff of employees.WE WILL NOT bargain directly and on an in-dividual basis with unit employees by solicitingproposed contractual terms and negotiatingwith employees concerning a wage increase.WE WILL NOT advise our employees that wewill not bargain with the above-named Unionso long as nonemployees act as the Union'sdesignated agents for such purposes.WE WILl. NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILl., upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All production, maintenance, shipping andreceiving employees, clerical employees.salesmen truckdrivers, and draftsmen em-ployed by us at our 5530 North 51stAvenue, Glendale, Arizona, location; ex-cluding confidential secretary, watchmen,guards and supervisors as defined in the Act.WI WII.L reinstate our practice of grantingwage increases to unit employees on the anni-versary date of their employment with us.WE WILL rescind the unilateral job classifi-cation assignments made to unit employees inJanuary 1979, and WE WILL reinstate unit em-ployees to the job classification assignmentsthat they held prior to the date that we unilat-erally assigned job classifications to them.WE WIll., upon request, furnish the Unionwith the names, addresses, dates of hire, jobclassifications, and wage rates of all employeesemployed as of July 20, 1979, as well as a list-ing of all employees laid off or terminatedsince October 27, 1978, and the reasons there-for.WE WIll. make whole any of our unit em-ployees who may have suffered monetarylosses by reason of our unilateral changes interms and conditions of employment, with in-terest.EVANS ROTORK, INC.Union was improper. Accordingly, I dissent fromEVANS ROTORK. INC. 